Case 9:19-cv-00194-JRG-KFG Document 34 Filed 01/24/20 Page 1 of 3 PageID #: 128



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

  MOTIVA PATENTS, LLC,
                                                       CIVIL ACTION NO. 9:19-cv-194
       Plaintiff,

         v.                                            JURY TRIAL DEMANDED

  MICROSOFT CORPORATION; HP, INC.;
  SAMSUNG ELECTRONICS CO. LTD.;
  SAMSUNG ELECTRONICS AMERICA,
  INC.; LENOVO GROUP, LTD.; LENOVO
  (BEIJING) LIMITED.; ACER INC.; AND
  ASUSTEK COMPUTER INC.

       Defendants.


      NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(i)

        Pursuant to a settlement agreement, Motiva Patents LLC hereby voluntarily dismisses

 this action against all defendants pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

        No defendant has served an answer or a motion for summary judgment.

        The dismissal as to defendant Microsoft Corporation is with prejudice.

        The dismissal as to the other defendants is with prejudice as to Microsoft products

 (including specifically Windows Mixed Reality products), and without prejudice as to non-

 Microsoft products.

 Dated: January 24, 2020                       Respectfully submitted,

                                               /s/ Matthew J. Antonelli
                                               Matthew J. Antonelli
                                               Texas Bar No. 24068432
                                               matt@ahtlawfirm.com
                                               Zachariah S. Harrington
                                               Texas Bar No. 24057886
                                               zac@ahtlawfirm.com
                                               Larry D. Thompson, Jr.
Case 9:19-cv-00194-JRG-KFG Document 34 Filed 01/24/20 Page 2 of 3 PageID #: 129



                                    Texas Bar No. 24051428
                                    larry@ahtlawfirm.com
                                    Christopher Ryan Pinckney
                                    Texas Bar No. 24067819
                                    ryan@ahtlawfirm.com
                                    ANTONELLI, HARRINGTON
                                    & THOMPSON LLP
                                    4306 Yoakum Blvd., Ste. 450
                                    Houston, TX 77006
                                    (713) 581-3000

                                    Stafford Davis
                                    State Bar No. 24054605
                                    THE STAFFORD DAVIS FIRM, PC
                                    The People's Petroleum Building
                                    102 N College Ave., 13th Floor
                                    Tyler, Texas 75702
                                    (903) 593-7000
                                    sdavis@stafforddavisfirm.com

                                    Attorneys for Motiva Patents, LLC




                                       2
Case 9:19-cv-00194-JRG-KFG Document 34 Filed 01/24/20 Page 3 of 3 PageID #: 130



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 24th day of January 2020, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 to all counsel of record.

                                               /s/ Matthew J. Antonelli
                                               Matthew J. Antonelli




                                                  3
